Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 33, 34, 37 and 38, drawn to a polymer conjugate, or a salt thereof, having the general formula: P-[Q]x wherein: P is a branched temperature-responsive polymer comprising a plurality of functional groups, wherein one or more of said functional groups are covalently attached to a ligand capable of binding to ergosterol; Q is a ligand capable of binding to ergosterol; and x is the percentage of functional groups on the branched temperature-responsive polymer, P, that are attached to Q, wherein x is greater than or equal to 10%.

Group II: Claims 30, drawn to a method of treating a fungal infection in a mammal in need of such treatment, the method comprising administering a therapeutically effective amount of a polymer conjugate according to claim 1, or a salt thereof.

Group III: Claims 39-42, drawn to a method of detecting the presence of fungi in a biological sample, the method comprising: a polymer conjugate according to any one of claim 1; a hydrogel composition comprising a hydrogel matrix, an aqueous medium and a polymer conjugate according to claim 1, or a salt thereof, dispersed within the hydrogel; a contact lens, a membrane, a swab or a wound dressing comprising the hydrogel composition; with the biological sample; (ii) removing the: polymer conjugate, hydrogel composition, or contact lens, membrane, swab or wound dressing from the biological sample and testing for the presence of fungi bound to the polymer conjugate.

Election of Species
A species election is required as described below.


As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’ The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I (claim 1) is a branched temperature-responsive polymer covalently attached to a ligand capable of binding to ergosterol. Prior art exists which causes the compounds comprising a pyrimidinone unit as instantly claimed to lack a special technical feature.
As taught by Qasim et al (Enhanced Therapeutic Efficacy of Lipophilic Amphotericin B Against Candida albicans with Amphiphilic Poly(N-isoprpylacrylamide) Nanogels, Macromolecular Research, p.1125, 2014; cited IDS filed 11/16/2020) [Qasim]: Qasim teaches incorporation of amphotericin B (AmB), which is a potent antifungal agent, within a branched poly(N-isopropylacryl amide) (pNIPAM) to provide nanogels, wherein the nanogels improve the solubility of AmB (Abstract; left column second paragraphs, p.1126: See Scheme 1; See entire document). However, Qasim differs from the claims in that the document does not teach AmB is covalently attached to pNIPAM. However, Shepherd et al (Hyperbranched poly(NIPAM) polymers modified with antibiotics for the reduction of bacterial burden in infected human tissue engineered skin, Biomaterials p.258, 2011, cited in IDS filed 11/16/2020) [Shepherd] cures the deficiency. Shepherd teaches hyperbranched poly(N-isopropylacrylamide) (pNIPAM) functionalized with antibiotics, e.g., Vancomycin (VAC), that are sensitive to the presence of bacteria in solution. Shepherd teaches binding of bacteria to pNIPAM functionalized with Vancomycin (covalently bonded) provided a conformational change, resulting in collapse of the polymers and the formation of insoluble polymer/bacteria complexes, such that when these pNIPAM-VAC polymers were applied to a tissue engineered human skin model of a burn wound infected with Pseudomonas aeruginosa and Staphylococcus aureus and then removed from the infected skin, the pNIPAM-VAC polymers provided removal of bound bacteria, thus reducing the bacterial load in the infected skin model; so that the pNIPAM-VAC polymers are bacteria-binding polymers that have many potential uses, including coatings for wound dressings (Abstract; See entire document). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymers as taught by Qasim comprising AmB incorporated within pNIPAM in order to provide a poly(N-isopropylacrylamide) functionalized with amphotericin B and would have been motivated to do so in order to enhance the bacteria binding capability of the pNIPAM-AmB polymer conjugate having a reasonable expectation of success in view of the teachings of Shepherd.
Thus, the elements of the subject matter relating to Instant Claim(s): Claim 1, are at least obvious over the prior art.
As such, Group I does not share a special technical feature with the Instant Claims of Groups II-III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Group I and Groups II-III is broken.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Applicants are required to elect a single species from the following:
A. Temperature-responsive Polymer, e.g., P = Poly(N-isoprpylacrylamide) (See Claim 18);

	B. Ligand cable of binding to ergosterol, e.g., Q = amphotericin B (See Claim 24);

	Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.
 
The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species. Further, the species are independent or distinct because prior art applicable to one species would not necessarily be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: i) each species recites mutually exclusive characteristics, in this	instance, structurally different compounds and conjugates.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626